Citation Nr: 1002017	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-20 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which granted 
service connection for bilateral hearing loss and evaluated 
the disability as noncompensable, effective September 14, 
2004. 

In June 2008 and June 2009, the Board remanded this claim to 
the RO for the purpose of affording the Veteran a hearing 
before the Board at the RO.  The Veteran requested such a 
hearing on multiple occasions during the course of this 
appeal, beginning in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received at the RO in June 2005.  

In letters dated from December 2006 to October 2009, the RO 
acknowledged the Veteran's hearing request and informed him 
of the dates of the scheduled hearings.  The Veteran, 
however, continuously failed to report on the dates of the 
hearings.  Inasmuch as he did not request a postponement of 
the most recently scheduled hearing in November 2009, the 
Board deems his hearing request withdrawn under 38 C.F.R. § 
20.704(d) (2009).


FINDING OF FACT

Since discharge from service, the Veteran has had level I 
hearing acuity in his right and left ears. 


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.85, 
Diagnostic Code 6100 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with providing certain notice 
and assistance to claimants in substantiating their claims as 
outlined in the Veterans Claims Assistance Act of 2000 (VCAA) 
and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements  
Id.   

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claim, 
including service and post-service treatment records.  

The RO also afforded the Veteran a VA examination, during 
which an examiner discussed the severity of the Veteran's 
hearing loss.  In addition to dictating objective test 
results, a VA audiologist conducting a VA examination must 
fully describe the functional effects caused by a hearing 
disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  The Veteran underwent VA hearing examinations in 
November 2004, January 2005, and December 2008.  The 
examiners noted the Veteran's complaints, reviewed the claims 
folder, and assessed the severity of the hearing loss; 
thereby considering the functional effects of the disability.

II.  Analysis

The Veteran contends that he should be compensated for his 
hearing loss as it is service connected and involves right 
ear sensitivity to loud noises, including fireworks, 
airplanes, saws, squeaking brakes, and car and truck horns.  
Allegedly, his hearing loss especially affects him as he 
lives close to an air station, where planes take off and land 
daily.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a claimant's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation is to be 
assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

In claims for increases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

A.  Schedular

The RO has evaluated the Veteran's bilateral hearing loss as 
0 percent disabling pursuant to DC 6100.  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.

The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 (2009).  
The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2009). 
When the puretone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2009).

Based on these criteria, the evidence establishes that the 
Veteran's bilateral hearing loss disability picture does not 
more nearly approximate the criteria for a higher initial 
evaluation.  Rather, since discharge from service, the 
Veteran has had level I hearing acuity in his right and left 
ears. 

During service, the Veteran did not receive treatment for and 
was not diagnosed with hearing loss.  He did, however, suffer 
a perforated right tympanic membrane secondary to gunfire 
blast, for which he is separately service connected.  

Following discharge, beginning in 1968, the Veteran reported 
ear abnormalities, which physicians related to the in-service 
injury and underwent VA examinations of his ears, but no 
medical professional diagnosed hearing loss until 2004.  
Since then, including during a VA ear disease examination 
conducted in November 2004, VA audio examinations conducted 
in January 2005 and December 2008 and VA outpatient treatment 
visits dated since 2005, medical professionals have confirmed 
bilateral hearing loss and characterized such loss as 
symmetrical, mild to severe, higher frequency and 
sensorineural. 

During the VA audio examination conducted in January 2005, an 
audiometer revealed the following pure tone thresholds, in 
decibels:
HERTZ

1000
2000
3000
4000
RIGHT
10
15
25
60
LEFT
10
15
25
60

The VA examiner noted a 96 percent speech recognition score 
in the right ear and a 92 percent speech recognition score in 
the left ear.

During the VA audio examination conducted in December 2008, 
an audiometer revealed the following pure tone thresholds, in 
decibels:
HERTZ

1000
2000
3000
4000
RIGHT
10
10
30
75
LEFT
10
10
45
65

The VA examiner noted average puretone decibel loss of 31 in 
the right ear and 33 in the left ear, a 96 percent speech 
recognition score in the right ear and a 92 percent speech 
recognition score in the left ear.

The reports of VA examinations reflect level I hearing acuity 
in both ears.  This numeric designation is derived by 
applying the puretone threshold averages of 31 and 33 and the 
speech discrimination scores of 96 and 92 percent to Table 
VI.  Applying the hearing acuity numeral of I (both ears) to 
38 C.F.R. § 4.85, Table VII, DC 6100 then establishes the 
Veteran's entitlement to a noncompensable evaluation for 
bilateral hearing loss.

Based on the level of hearing loss in the Veteran's ears, the 
Board concludes that the criteria for entitlement to a higher 
initial schedular evaluation for such loss are not met.  The 
Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the Veteran may be 
awarded a different schedular evaluation in the future should 
his bilateral hearing disability picture change.  38 C.F.R. § 
4.1.  At present, however, a noncompensable schedular 
evaluation is the most appropriate given the medical evidence 
of record.

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2009).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as the evidence is 
not in relative equipoise, the doctrine is not for 
application. Rather, the preponderance of the evidence is 
against the claim.  

B.  Extraschedular

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  This requires comparing the level of severity 
and symptomatology of the service-connected disability with 
the established criteria found in the rating schedule 
pertaining to that disability.  Thun v. Peake, 22 Vet. App. 
111, 118 (2008).  If the criteria reasonably describe the 
level of severity and symptomatology of the disability, the 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate and no referral 
is necessary.  Id.  If the criteria do not reasonably 
describe the level of severity and symptomatology of the 
disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as 
"governing norms", including "marked interference with 
employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran raises the question of entitlement 
to a higher initial evaluation on an extraschedular basis by 
asserting that his hearing, which is sensitive to loud 
noises, is especially affected by living near an air station.  
Certainly, testing does not contemplate this situation.  Even 
assuming the rating criteria do not reasonably describe the 
level of severity and symptomatology of the Veteran's hearing 
loss, however, referral is not mandated.  The Veteran's 
hearing loss disability picture is not so exceptional with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  There have been no periods of hospitalization, 
and he Veteran does not contend that this loss affects his 
employment.  

C.  Total Disability Evaluation 

The issue of entitlement to a total disability evaluation 
based on individual unemployability is potentially raised in 
every claim for increased rating or appeal of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

To raise an informal TDIU claim, a claimant must: (1) submit 
evidence of a medical disability; (2) make a claim for the 
highest evaluation possible; and (3) submit evidence of 
unemployability.  In such a case, the evidence and assertion 
satisfy the requirement of 38 C.F.R. § 3.155(a), which 
defines an informal claim and indicates that it must 
"identify the benefit sought", and mandates consideration 
of whether a TDIU is assignable.  Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001); see Jackson v. Shinseki, 
587 F.3d 1106 (Fed. Cir. 2009).  

Again, in this case, the Veteran does not assert that he is 
unemployable, and there is no other evidence to this effect.  
Consideration of a claim for a TDIU is thus not mandated.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


